 In the MatterOf MASON MANUFACTURING COMPANYandUNITEDFUR-NITUREWORKERS OFAMERICA LOCALNo. 576Case No. C-759-Decided September 15, 1939FurnitureManufacturing Industry-Interference, Restraint, or Coercion-Discrimination:termination of employment due to employees'. refusal to acceptunlawfully imposed condition of employment that they become members of aparticular labor organization; no merit in contention that respondent was notresponsible for the termination of employment ; no merit in contention that thedischarges were justified by alleged oral closed-shop agreement satisfying theproviso of Section 8 (3) of theAct-Closed-Shop Contract:findings of Statecourt made in a private suit to which the Board was not a party, not con-clusive-Reinstatement Ordered-Back Pay:awarded.Mr. William R. WalshandMr. Charles M. Brooks,for the Board.Cupp & Cupp,byMr. J. Wesley CuppandMr. George W. Hender-son,of Los Angeles, Calif., for the respondent.Mr. A. L. Wirin,of Los Angeles, Calif., for Local 576.Rosecrans & Emme, by Mr. Leo M. RosecransandMr. Otto J.Emme,of Los Angeles, Calif., andMr. J. A. PadwayandMr. HenryKaiser,of Washington, D. C., for Local 15.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed on April 1and 22, 1938, by United Furniture Workers of America, Local No.576, (C. I. 0.), herein called Local' 576, the National. Labor Rela-tions Board, herein called the Board, by Towne Nylander, RegionalDirector for the Twenty-first Region (Los Angeles, California),issued its complaint, dated May 13, 1938, against Mason Manufac-turing Company, Los Angeles, California, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, and notice of a hearing thereon, were duly served upon15 N. L.R. B., No. 38.295 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe respondent, Local 576, and Upholsterers, Carpet & LinoleumMechanics Union,' Local 15 (A. F. of L.), a labor organization, hereincalled Local 15.The complaint alleged that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tion 8 (1) and (3) of the Act by discharging and locking out the13 employees in its upholstery department 2 on or about March 30,1938, and thereafter refusing to reinstate them, for the reason thatthey had joined and assisted Local 576 and had engaged in con-certed activities for the purpose of collective bargaining and othermutual aid and protection.The complaint further alleged that therespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act (1) by enteringinto a purported contract in writing with J. W. Buzzell and CharlesL. Yost on or about March 30, 1938, by which, among other things,the respondent recognized Local 15 as sole bargaining agency for itsmembers in the respondent's upholstery departments, although onthat date neither Buzzell, Yost, nor Local 15 represented any em-ployees in those departments, and (2) by urging, persuading, andwarning its employees, on or about March 30, 1938, and at othertimes up to the date of the complaint, to refrain from remainingmembers of Local 576, and threatening them with discharge if theybecame or remained members thereof.On May 23, 1938, the respondent filed an answer to the complaint,in which it denied the Board's jurisdiction in the case.The respond-ent denied that it discharged or locked out or refused to reinstate anyof the employees in its upholstery department as alleged in the coin-plaint, and alleged that any acts by which any such employees wereprevented from coming to or continuing their work were committedby persons over whom the respondent had no direction or control.It further alleged that none of the said employees was eligible foremploymelit by the respondent on March 30, 1938, because all of themhad ceased to be members of Local 15, with which organization therespondent had a contract requiring it to employ only members ingood standing of Local 15 in its upholstery department.The re-spondent alleged that it was, and at all times had been, willing toreinstate any of the employees named in the complaint, provided thatthey were members in good standing of Local 15. The respondentadmitted that, on or about March 30, 1938, it signed the written in-strument described in the complaint as a purported contract in writ-1 According to the General Laws of this organization, its correct name Is "Upholsterers',Furniture, Carpet, Linoleum & Awning Workers' International Union of North America."2Hazel Fonceca, William C. Fisher, Arthur E. Feather, Louis M. Mueller, Winona Chalt,Rosalie Archambault, Lupe Tellez, Mike Mastro, Joe Leon, Russell White, LowellE. John-son, Jacob Levin, and Manuel. Senteno. MASON MANUFACTURING COMPANY297ing, and further admitted that, on that date, none of the employeesin its upholstery department was a member in good standing ofLocal 15; it denied, however, that it thereby engaged in an unfairlabor practice within the meaning of the Act.The respondent deniedthat it urged, persuaded, or warned its employees to refrain from.remaining members of Local. 576, or threatened them with' dischargeif they became or remained members thereof.On the same day, May 23, 1938, the respondent filed a motion thatthe hearing be continued to June 3, 1938, or thereafter.On May 24,1938, the Regional Director issued an order denying the respondent'smotion for continuance of the hearing.On May 26, 1938, Local 15filed a motion to intervene in the "proceedings, together with a state-ment in support thereof.Pursuant to notice, a hearing was held at Los Angeles, California,on May 26, 27, and 31, and June 1, 2, and 7, 1938, before Jesse E.Jacobson, the Trial Examiner duly designated by the Board.At thecommencement of the hearing, the Trial Examiner, after granting anotion by Local 576 to strike a portion of the statement filed byLocal 15 in support of its motion to intervene in the proceedings,granted Local 15's motion to intervene.The Board, the respondent,Local 576, and Local 15 were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the. issueswas afforded all the parties.The hearing was interrupted by-twocontinuances of 4 and 5 days, respectively, the first granted by the-TrialExaminer upon motion by' the respondent, and .the secondgranted upon motion by counsel for the Board, in which the respond-ent joined.On 'the first day of the hearing, the Trial Examiner granted in partamotion by counsel for the Board, filed that day, to strike certainportions of the respondent's answer.. At. the conclusion of theBoard's case, he granted motions by counsel for the Board to dismissthe complaint with prejudice as 'to Mike Mastro and without preju-dice as to Louis Mueller,3 and to amend the complaint to conform tothe proof.The Trial Examiner reserved ruling upon a motion byrespondent to dismiss the complaint on the grounds that the Boardlacked jurisdiction and that the evidence was insufficient to supportthe allegations of the complaint. In his Intermediate Report, hedenied the motion.Upon motion made by. the. respondent duringthe course of the hearing, the Trial Examiner allowed. in evidence,subject to the right of any party. to move to strike portions thereofor to produce additional evidence with- respect to' the matters covered2 The complaint was also dismissed; without.prejudice as to Hazel Fonceca at this time.On the last day of the hearing,without objection,the name of Hazel Fonceca wasrestored to the complaint upon motion by"counsel for the Board. 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDthereby, a partial transcript of oral testimony taken in April 1938before the Superior Court of the State of California in and for theCounty of Los Angeles, in the case ofMason Manufacturing Com-pany, a corporation v. United Furniture Workers of America, Local576, an unincorporated association, etc.,Case No. 426655, which wasinstituted by the respondent on or about April 1, 1938, for the pur-pose of securing an injunction against the picketing of its plant.Atthe close of the hearing, and in his Intermediate Report, the TrialExaminer granted in part and denied in part motions by counsel forthe Board to strike portions of the said partial transcript.During the course of the hearing, the Trial Examiner made otherrulings on motions, and on objections to the admission of evidence.The Board has reviewed the various rulings of the Trial Examiner,and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On July 13, 1938, the Trial Examiner filed his Intermediate Report,a copy of which was duly served upon all parties, in which he foundthat the respondent had engaged in unfair labor practices withinthe meaning of Section 8 (1) and (3) of the Act, by discharging, lock-ing out, and refusing to reinstate Hazel Fonceca, William C. Fisher,Arthur E. Feather;-Winona Chait, Rosalie Archambault, Lupe Tellez,Joe Leon, RussellWhite, Lowell E. Johnson, Jacob Levin, andManuel Senteno, as alleged in the complaint, and by otherwise inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act; and recommendedthat the respondent cease and desist therefrom, offer immediate rein-statement, with back pay, to said employees, and take certain otheraffirmative action in order to effectuate the policies-of the Act.Ex-ceptions to the Intermediate Report were filed by the respondent andby Local 15.On July 29, 1938, the respondent submitted to the Board thememorandum opinion of Judge W..Turney Fox, handed down onJuly 26, 1938, in the case ofMason Manu f acturing Company, a cor-portation v. United Furniture Workers of America Local No. 576,an unincorporated association, et al., supra,with a request that it befiled in -these proceedings..,, This request-is, hereby: granted.On February 23, 1939, at the request of the respondent and ofLocal 15, and pursuant to notice and amended notice duly servedupon all the parties, a hearing for the purpose of oral argument wasconducted before the Board at Washington, D. C.Counsel for theAmerican Federation of Labor appeared in behalf of Local 15 andparticipated in the hearing.No other appearances were made.The Board has considered the exceptions to the IntermediateReport and, except in so far as they are consistent with the findings,conclusions, and order set forth below, finds them to be without merit. MASON MANUFACTURING COMPANY299Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent,Mason Manufacturing Company, a Californiacorporation, with- its principalI place of business at Los Angeles,.California, is engaged in the manufacture of upholstered and non-upholstered furniture, including bedroom, living-room, and dining-room furniture.On March 30, 1938, the respondent employed ap-proximately 122 production employees in its plant, of whom 13 wereemployed in the upholstering department and 109 in other depart-ments of the plant.During the year 1937, the respondent sold $530,650.51 worth offurniture, consisting of $127,497.57 worth of upholstered furnitureand $403,152.94 worth of non-upholstered furniture.Thirty-threeand one-half per cent of the respondent's total sales of furniture in,1937, or $177,607.01 worth, consisting of $38,973.75 worth of uphol-stered furniture and $138,633.26 worth of non-upholstered furniture,were shipped by the respondent to points outside California.Dur-ing.-the, year 1936, the respondent sold $428,506.32 worth of furnitureof which $113,296.88 worth, or 26.4 per cent, was shipped outsideCalifornia.In the course of its operations, the respondent purchases lumber;.paints; mirrors; sofa and chair frames; fabrics for covering uphol-stered furniture; springs, webbing, and cotton for filling in betweenthe frames and the covering fabrics in upholstered furniture; and?miscellaneous items, including nails, screws, bolts, abrasive paper,.wiping rags, paper, twine, glue, dowels, sockets, globes, lacings,newspapers, and excelsior.During the year 1937, the respondentexpended a total of $274,052.37 in the purchase of such materials.Of this amount, $28,032.52 or 10.2 per cent, was spent for materials.which were shipped to the respondent from points outside California.During the year 1936, the respondent purchased $216,863.05 worthof such materials of which amount $19,716.75 worth, or 9.1 per cent,was -obtained- from, outside California.The -testimony of - Lloyd Y.Schmerige'r, the respondent's secretary and treasurer, indicated, moreover, that a substantial proportion of the. materials obtained by therespondent from within California originated outside California.II.THE ORGANIZATIONSINVOLVEDUnited Furniture Workers of America, Local No. 576, is a labororganization, affiliated with the Committee for Industrial Organiza- .300DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion, herein called the C. I. 0., admitting to its membership generally.all employees engaged in the production of furniture in and aroundLos Angeles, California.Upholsterers', Furniture, Carpet, Linoleum & Awning Workers'.International Union of North America, Local No. 15, is a labor organ-ization, affiliatedwith the American Federation of Labor, herein-called the A. F. of L., admitting to its membership generally all em-ployees engaged in the production of upholstered furniture in and.around Los Angeles, California.Local 15 is also affiliated with theLos Aligeles Central Labor Council, an association of local unions.affiliated with the A. F. of L.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsLocal 15 was chartered about 1900 and for many years was ap-parently the only labor organization of employees engaged in theproduction of furniture in Los Angeles. Its membership was at alltimes limited to employees engaged in the production of upholsteredfurniture.In 1932 or 1933, two other labor organizations were or-ganized in Los Angeles, one a local of the Trade Union Unity League 4and the other an unaffiliated organization known as IndependentFurnitureWorkers Union, Local No. 1. Both organizations ad-mitted both upholsterers and non-upholsterers to their membership.In 1934 Independent Furniture Workers Union, Local No..1, waschartered byUnited Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the A. F. of L., as Furniture Workers UnionLocal No. 1561, herein called Local.1561, with jurisdiction generallyover all employees engaged in the production of furniture in LosAngeles.On September 26, 1935, the respondent posted on its bulletin boarda notice which announced that on and after September 26, 1935, therespondent would employ only members in good standing of Local1561.The notice was signed by Frank G. Mason, the respondent'spresident, by the president and the business agent of Local 1561, andby the shop chairman of Local 1561 in the plant.A representative.of the United Brotherhood of Carpenters and Joiners of Americasigned the notice as a witness.Inasmuch as Local 15 and Local 1561 both admitted upholsterersto their membership, a jurisdictional dispute arose between. the twoorganizations.On October 2, 1935, Local 1561 advised the respond-ent that it was "releasing the Upholsterers temporarily in your shop,who do not belong to this Union, pending a decision from the Ameri-rIThelocalwas dissolved in 1935. MASON MANUFACTURING COMPANY301can Federation of Labor."At the time, all the upholsterers em-ployed by the respondent were members of Local 15.No final de-cision was at any time made by the A. F. of L. relative to the juris-dictional dispute.Frank Mason, the respondent's president, testifiedin effect that following receipt by. the respondent of the letter ofOctober 2, 1935, from Local 1561, all parties proceeded on the basisthat the respondent would employ only such upholsterers as weremembers of Local 15. The evidence establishes, however,. that be-tween the fall of 1935 and the spring of 1936, the respondent em-ployed a number of upholsterers who were not members of Local 15and who did not join Local 15 until the fall of 1936.Although Mason testified that the, respondent entered into a con-tract with Local 1561 in the fall of 1936, the record does not disclosethe terms of any such contract.The record does disclose, however,that a written agreement, effective as of September 1, 1937, and toremain in force until August 31, 1938, was signed by the respondentand Local 1561.The agreement provided, among other things, thatthe respondent would employ only members in good standing ofLocal 1561, exclusive of office workers, teamsters, and upholsterers.On September 8, 1936, Ernest M. Bruner, business agent of Local15, sent to Mason a proposed agreement, effective as of September 1,1936, and to be in force until August 1, 1937, or "until a new contractis entered into," between the respondent and Local 15.The proposedagreement provided, among other things, that the respondent wouldemploy only members of Local 15 "in the Upholstering and BeddingDepartments and/or such other departments of their shop or shops asmembers of this union are ordinarily employed that come under thejurisdiction of" Local 15.There was transmitted at the same timea covering letter asking that immediate action be taken on the agree-ment.The respondent did not, however, sign the proposed agreement.Mason testified at the hearing that he did not sign the agreement be-cause he was not asked to sign it and that he had reached an oralagreement with Bruner in September 1936 that the respondent "wasn'tto employ anybody but what belonged to the Union, in. good standing,and the shop all had to be hired through the Union."On the otherhand, Bruner testified that Mason refused to sign the agreement,stating that "if the other manufacturers signed it, he would sign it."'Local 15 was at the time in question negotiating with other manufac-turers in Los Angeles with respect to agreements similar to that pro-posed to the respondent.Bruner also testified that Mason neverdefinitely agreed to employ only members of Local 15 as upholsterers.On September 25, 1936, Mason met with Bruner and the employeesin the upholstery department, and reached an agreement with themconcerning-the wages to be paid the various employees.There was no 302DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscussion at this time relative to the employment only of upholsterersbelonging to Local 15.Mason testified that the reason there was nodiscussion on such point was that, "That was taken for granted."Between the fall of 1936 and the fall of 1937, the respondent hiredapproximately six new employees in its upholstery department, all ofwhom were members of Local 15.In August or September.1937, Local 15 submitted to the respondenta proposed contract, the terms of which are not disclosed in the record.Mason, the respondent's president, indicated at the time that, with theexception of certain of the wage provisions, the terms of the contractwere acceptable to him.Mason testified that he informed Jacob Levin,a,member of the negotiating committee of Local 15, that he would"sign the contract that the majority of . . . the shops that you-areworking with sign when you get down to an agreement." Local15 was at the time negotiating with various manufacturers in LosAngeles and with the Upholstering Manufacturing League, herein-called the League, an association composed of a number of manufac-turers of upholstered furniture in Los Angeles.Although the re-spondent was not .a member of the League, Mason attended one ormore of the conferences between representatives of Local 15 and rep-resentatives of the League and at one of the conferences in September1937 remarked to John Murray, a' representative of the UnitedBrotherhood of Carpenters and Joiners of America, that "he hadreached an agreement with the upholsterers already to the effect thatwhatever the others did he would do."About September 20, 1937, Mason met with a shop committee ofthe employees of the upholstery department, and granted temporarywage increases to most of the employees in that department.Masontestified that he took this action because Local 15 and the League weretaking "so long in setting their wage scales."About the middle of October 1937, after Local 15 had accepted theLeague's wage proposals and had authorized its negotiating commit-tee to "settle the rest of the agreement to the best of their ability,"Walter Westfall, business agent of Local 15, submitted to -Mason asecond proposed contract and requested that he sign it.The proposedcontract, substantially identical with that subsequently signed by theLeague and Local 15 on November 1, 1937, provided among other thingsfor recognition of Local 15 as the sole bargaining agency for its mem-bers in all the upholstering departments and its allied crafts; thatin the event Local 15 could not furnish sufficient help when needed,the employer might advertise and hire from other sources, providingthose hired obtained temporary work permits from Local 15; that "allpresent employees of the employer and all employees hired in thefuture who have worked one week or more and who have become MASON MANUFACTURING COMPANY303members of the union (Local 15) are steady employees.All work:shall be divided among all steady employees as nearly equally as pos-sible, regardless of seniority, in- order to avoid discrimination."Ac-^cording to its terms, the proposed agreement was to remain in fullforce and effect from October 1, 1937, until August 1, 1938, and fromyear to year thereafter in the absence of written notice given by eitherparty on or before July 1 of any year.At the time Westfall submitted the proposed contract to Mason,the latter objected to the scale of wages set forth therein and con-tended that the respondent should be permitted to pay lower hourlyrates inasmuch as its employees were paid on a day-work basis rather.than on the piece-work basis used by most of the other concerns inLos Angeles.Westfall suggested that Mason sign the proposed agree-ment, with the understanding that further discussion be had with theview to arriving at a lower wage scale.Westfall expressed his beliefthat the executive board of Local 15 would approve a lower wage scale.Mason indicated his desire first to ascertain what action the Leaguetook on the agreement before it as."his decision hinged upon whateverthey were going to do."About October 18, 1937, either on the day Westfall submitted theproposed contract to Mason or a day or two later, Westfall and theupholstery-department shop committee conferred with Mason relativeto the matter of wages. Levin, a member of the shop committee, testi-fied that before the conference with Mason "Westf all told us he hadcome to an agreement with Mr. Mason on everything that agrees witheveryone of us but on the question of wages, Mr. Mason does not wantto pay the wages that is provided in there; that he claims he is entitled,to a lower scale of wages than the rest, and he told us that they can'tsettle on that scale of wages, because that would be contrary to theunion, but if you fellows will agree amongst yourselves-I am not tell-ing you anything-what scale of wages you are willing to work for, Ithink I can show you-slip it through for the union and get thosewages." It was stipulated at the hearing that at the - conference onOctober 18, Mason and the shop committee reached an agreement withregard to wages and that such wages differed from those set forth inthe agreement submitted by Westfall to Mason. It was also stipulatedthat "that agreement as to wageswas an oralagreement, but the timebooks of the Respondent will show that those wages were paid." Dur-ing the conference, there was no discussion of the proposedagreementsubmitted to Mason by Westfall.However, Westfall informed Masonthat "if we could get the agreement signed, there was a possibility ofthis wage scale being accepted by the Union" and that he "believed thewage scale-the one that was offered-would be accepted under asigned agreement.". 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after the conference with Mason, Westfall and the chair-man of the shop committee submitted the scale of wages which hadbeen agreed upon at the conference to' the executive board of Local 15for approval,and discussion was had'as to whether it should' beaccepted or rejected.Westfall testified that, to his knowledge, thewage scale was neverapproved by the executive board of Local 15or submitted to Local 15 for ratification.He further testified that"due to the other difficulty we were having in the industry, it was,the best offer that was made, and it just dragged along and was nevertaken up again."Levin testified that at a meeting of Local 15 "aboutthe 25th of November-of October, some place around there" Westfall'announced that an agreement had been reached with Mason "to thesatisfaction of the workers in the shop."He further testified that"there was no details given and no questions were asked and that wasthe general report from all the shops and when the motion was madeto approve it, it was carried and there was no details, but that wasthe substance of that report that was made." Several other personswho were members of Local 15 at the time in question testified, how-ever, that they were unaware of any such announcement being madeat a meeting of Local 15 or of the wage scale agreed upon at theconference on October 18 being submitted to Local 15 for approval.We conclude that neither the executive board of Local 15 nor Local 15approved the wage scale or any agreement.A day or two after the October 18 conference, Feather, a memberof the shop committee, approached Mason and asked for the proposedcontract which Westfall had left with him.Mason did not, however,comply with Feather's request.Mason 'testified at the hearing thathe was busy at the time- Feather approached him and that he toldFeather to wait until the next day. Shortly after he saw Mason,Feather informed Westfall that Mason had not signed the contractand "was not ready_ to turn it over."Westfall so stated in a reportto the executive board of Local 15.Mason testified at the hearing that while alone in his office, lie hadsigned the proposed contract which Westfall had left him and thatafter signing it, he had placed the contract in his desk drawer whereit remained until Local 15 inquired about it in February or. March1938.His testimony as to when he signed the document is vague andcontradictory,but tends to point to a time several days after theOctober 18conference.At a meeting of Local 15 held on January 20, 1938, and attendedby approximately 400 to 450 members, the secretary of Local 15 was"instructed to call a notified meeting for Tuesday, Jan. 25, 1938, tovote on the question of affiliating with the C.I.0."The followingday notices of such meeting were sent to all members of Local 15 MASON MANUFACTURING COMPANY305whose addresses were available, about 1,100 in all.The total mem-bership of Local 15 at the time was approximately 1,300 persons.At the meeting of Local 15 held on January 25, 1938, approxi-mately 300 persons were in attendance.A standing vote was taken.at the meeting on the question of "affiliating with C. I. 0." The votewas 230 for such affiliation and 61 against such affiliation. It wasdecided that the "new local" resulting from the change in affiliationshould temporarily be designated as Local No. "576, affiliated with theCommittee For Industrial Organization."At the close of the meeting,X58 persons signed C. I. O. application cards.All the 13 employees in the respondent's upholstery departmentbecame members of Local 576 on or about January 25, 1938, and there-after wore, while at work, buttons bearing the letters "C. I. 0.".From that time until after March 30, 1938, all of themcontinued tobe members of Local 576.By letter dated February 4, 1938, Westfall informed the respondentthat "the former members of the Upholsterers' Union, Local No. 15,A. F. of L., have affiliated themselves to the United Furniture Workersof America, C. I. 0., Local No. 576" and that "the Agreement asexisted between you and Local No. 15 will now continue in full force,and effect between you and the United Furniture Workers of America,affiliated to the Committee for Industrial Organization, Local No. 576for the full life of the Agreement." It was stipulated at the hearingthat letters similar in content to Westfall's letter to the respondentwere mailed to all other furniture manufacturers in the Los Angelesarea.About February 7, 1938, the United Furniture Workers of America,.affiliated with the C. I. 0., issued a charter to Local 576,granting itjurisdiction coextensive with that which had been exercised by Local15 and Local 1561.Beginning about February 15, 1938, a number of meetings were heldby persons who desired to retain their membership in Local 15 andwho took the position that the status of Local 15 was not affected bythe vote on January 25, 1938, relative toaffiliationwith the C. I. O.The various meetings were each attended by approximately 50 to 75persons.About the middle of March 1938, the respondentneeded the servicesfor several days of two upholsterers in addition to the 13 permanent'employees in the upholstery department.Followingthe past practicein hiring new employees, Butts, the foreman of the upholstery depart-ment, requested a member of the shop committee to obtain two tempo-rary employees.Shortly thereafter, two members of Local 576 re-ported for work with work slips signed by Garcia, business agent ofLocal 576.The work slips were handed to Butts who turned them 306..DECISIONSOF NATIONAL LABOR RELATIONS BOARDover to the shop chairman.After the two men had begun to work,Mason noticed that one of the menwore aC. I. O. button.Masonthereupon telephoned Charles Yost, a leader of the group of employeeswho continued to meet as Local 15. Shortly prior thereto, Yost hadnotified Mason that Local 15 was prepared to furnish upholsterers to..the respondent.Yost informedMasonthat the employment of thetwo menwas inviolation of the respondent's agreementwith Local 15but that Local 15 would "let it ride for a day orso."Mason theninstructedButtsto discharge the two menas soon asthey had com-pleted the work for which they had been employed.Butts carriedout these instructions.About thissame time,Yost and Power, acting president of Local 15,asked Mason what action had been taken with regard to the contractwhich Westfall had left with him in October 1937.Mason took fromhis desk the document which bore his signature but not that of Local15.As noted above,Masonallegedly affixed his signature to the doc-umentabout the latter part of October 1937.Masonexpressed toYost and Power hiswillingnessto live up to the "agreement," butstated "that the union ought to have some responsibility"and ex-pressed a desire that Yost and Poweralso signthe. document.Yostreplied to the effect that he felt that he should not sign inasmuch asWestfall was the business agent of Local 15 when the negotiationsrelative to a contract were being carried on and asked Mason whether,if the agreement was rewritten, he would object to the inclusion ofthe Los Angeles Central Labor Council as a party.Mason expressedhimself as favorable to Yost's suggestion. Several days later, havingdiscussed the situation with J.W. Buzzell, secretary of the LosAngeles Central Labor Council, Yost submittedtoMason adocumententitled "agreement" which provided that the respondent and the "LosAngeles Central Labor Council, hereinafter referred to as the Council,representing the American Federation of Labor in this District, actingon behalf of its affiliated unions, namely : Furniture Workers' UnionNo. 1561 and Upholsterers' Union No. 15, and with the consent ofthese two unions," agreed that the Company should "employ none butmembers in good standing of one or the other of the two affiliatedunions, as the type of employment may determine" ; that "a scheduleof wage rates, working hours and working conditions shall be agreedto between the Company and the Council, which in turn is satisfactoryto the Company and the Furniture Workers' Union No. 1561 and theUpholsterers' Union No. 15"; and that "such schedule of wages, work-ing hours and conditions is attached hereto and made a part of thisagreement and it includes provisions for representation of grievancesand other matters pertinent to a labor agreement between labor unionsand employees."The document was drafted for signing by the re- MASON MANUFACTURING COMPANY307spondent and the Council,and for the names of Local 15 and Local1561 to appear as underwriters.There was attached to such documentan additional document which differed only slightly from the pro-posed contract submitted by Westfall to Mason in October 1937. Theattached document provided that it should remain in full force andeffect from October 1,1937,untilAugust 31, 1938, and thereafterannually in the absence of written notice by either party on or beforeJuly 1 of any year. The document entitled "agreement"was signedby Mason for the respondent and by Buzzell for the Council. It wasalso "underwritten" by Yostfor Local 15.The attached documentwas signed by Yost for Local 15 and by Mason.It is not clear fromthe record as to the precise date on which the aforesaid documentswere signed.The record does disclose,however,that such signing tookplace prior to March 23, 1938.By letter dated March 23, 1937,5 to Mason,Yostprotested that therespondent had in its plant at least two employees who were notmembers of Local 15 and'that such employment was in violation ofthe agreement existing between the respondent and Local 15 inas-much as"paragraph#2 of the agreement clearly states that you (therespondent)shall employ only members in good standing of Local15."Upon receipt of this letter on March 23, 1938, Mason showed itto the employees who were working in the upholstery department onthat day.One.of the employees,Fisher, remarked that Mason"didn't have a written contract at that time."Mason.replied thatFisher was mistaken,and thathe had such a contract.On Friday,March 25, 1938, Butts instructed Levin and severalother employeesin the department to report for work in the latterpart of thefollowing week, ratherthan on Monday. The members ofthe shop committee met later thatday and decided to ignore theseinstructions,apparentlybecause they believed them to be contrary toan understanding with respectto distribution of work among the 13employees during slack periods, which the committee,with Westfall'sassistance,had reachedwithMason about February 1938.Accord-ingly,Levin and three others reported for work on Monday, March28, in addition to the four employees whom Butts had told to returnon that day.At Levin'sinstance,Mason agreed to discuss thesituation.Thereupon Levin and Mueller, together with Manuel Garcia, busi-ness agent of Local 576, and Marsh, a representative of Local 576,conferredwithMason in his office for about 3 hours.Mason knewthatLevin belonged to,and that Garcia and Marsh were representa-tives of, Local 576.Mueller wore a C. I. O. button at the confer-5 It is clear from the record that the correct date Is March 23,1938, andthat "March23, 19371' appeared on the letter inadvertently. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDonce.According to Garcia, most of the discussion dealt with "thestaggering of work and going to work and so forth."Mason agreedto continue dividing the available work equally among the em-ployees, in accordance with the previous understanding.However,heat first objected to giving any work to Levin because of his mem--bership in Local 576.He showed Levin the letter he had receivedfrom Local 15 on March 23, and produced from his desk the documentwhich he, Yost, and Buzzell had recently signed, and also, accordingtoMason, the document which Westfall had left with him in October1937.Levin, who testified that he did not see the latter document,toldMason that, since Local 15 and Buzzell did not represent theemployees in the department, the contract had nothing to do with theemployees or Local 576.According to Mason, the contention was alsoadvanced that any contract made before the members of Local 15voted to affiliate with C. I. O. "had gone with the men," that they had"taken the contract along with them."Mason rejected a suggestionby Levin that an election be conducted to determine whether the em-ployees preferred Local 15 or Local 576, saying that, although he wasneutral and did not care which union his upholsterers belonged to,he had an agreement with the A. F. of L. requiring him to employonly members of Local 15, and Local 15 and Local 576 should them-selves settle any disputes arising between them, that he "wanted them,both unions, to get together and see if we couldn't straighten thisthing up in some way."Mason finally agreed to let Levin and therest of the employees continue working for the time being regardlessof which union they belonged to, the details of the distribution ofwork among them to be left to the foreman and the shop committee.Levin learned later in the day that he was to report to work onThursday, March 31.On the morning of Wednesday, March 30, 1938, about 7 a. in., Yostwent to the respondent's plant, accompanied by a group of men, vari-ously estimated at from 16 to 40 in number, who belonged to labororganizations affiliated with the A. F. of L.These men stood at oneside of the entrance to the ,plant during the ensuing hour.Withseveral officials of Local 15 and Local 1561, Yost went into Mason'soffice, just inside the entrance, and told him, according to Mason'stestimony, that "they were there to go on a picket line if I didn'tlet the C. I. O.'s go," that "the C. I. O. workers couldn't work there."Yost said that Local 15 expected him to employ only members ofLocal 15, in accordance with his agreement, and that "the A. F. of L.were going to keep the C. I. O. employees out of the factory," that"if the C. I. O. upholsterers went to, work, the woodworkers wouldgo out."Mason testified that he answered that he was neutral, andthat it was up to Local 15 and Local 576 to settle the dispute between MASON MANUFACTURING COMPANY309themselves.He further testified that he made no effort to check theA. F. of L.'s subsequent activities in front of the plant because herelied upon his contracts with Local 15 and Local 1561, and becausehe considered it useless for him to attempt to interfere, in view of theA. F. of L.'s numerical strength.Between 7 and 7: 30 a. m., 8 of the 13 employees in the respondent'supholstery department arrived at the plant to report for work.Theywere Archambault, Mastro, Feather, Chait, Leon, Senteno, Johnson,and Mueller.Archambault and Mastro, the first arrivals, were metoutside the entrance by Yost, who told them that before they couldgo in to work, they would have to sign cards he had with him, whichbore the statement : "I, the undersigned member of Local 15, Uphol-sterers, Furniture, Carpet, Linoleum and Awning Workers Interna-tional Union of North America, agree to have the Upholsterers, Fur-niture, Carpet, Linoleum and Awning Workers International Unionof North America, Local 15, act as my collective Bargaining Agentand of my own free will I pledge my allegiance to the American Fed-eration of Labor."He explained to them, according to his testimony,that "inasmuch as we had an agreement with Mr. Mason, and inas-much as Mr. Mason was willing to live up to that agreement, it wasup to us to see that the members did belong to Local 15 in accordancewith the terms of the agreement."Archambault and Mastro re-mained outside the'plant, and discussed the situation with the otherupholsterers as. they arrived.A group of them, including Feather,Chait, and Mueller, advanced toward the entrance, but were haltedby Yost, who told them flatly that they could not go to work unlessthey signed the "reaffiliation" cards.They refused to sign the cards:At this time, and during most or all of the time between 7 and 8: 30a. in., there was an unusual concentration of men standing on theshort stairway leading up to the entrance to the plant. Included inthis group from time to time were, among others, George ("Bud")Mason, Jr., son of Frank Mason;.A. E. Johnson, a salesman employedby respondent; Frank Baylis, office employee; Curtis C. Anderson,superintendent of the mill ; Cuevas, Hennes, and Roalden, the mem-bers of the shop committee of Local 1561 at the plant; Legatt, Eche-veste, and Sagna, employees of the respondent; and officials of Local15 and Local 1561.The non-upholstering employees were permittedto pass through without hindrance as they reported for work between7: 15 and 7: 30 a. in. Senteno, one of the upholsterers, testified thatwhen he arrived at the plant he started up the steps, but an A. F. ofL. official stopped him and said he could not go in unless he had anA. F. of L. card.About 7:30 a. in. the upholsterers determined to report their diffi-culties to Local 576.They came upon Garcia, business agent, andMarsh, a representative of Local 576, a short distance from the plant.199549-39-vol. 15-21 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDLeaving the employees, Garcia and Marsh went to the plant, wherethey found Frank Mason standing near the steps.Mason had appar-ently remained in his office prior to this time.Garcia asked Masonwhy the upholsterers could not go in to work, and Mason said, "Well,it seems there is a fight between you two unions and you fellows willhave to get this thing adjusted between yourselves."To Garcia's.statement that "these people have their jobs here and they are entitledto them and under all circumstances they should be allowed to gointo work in there . . .", Mason replied, "Well, they can go in if theywant to join the A. F. of L."Yost, who was standing nearby duringthis conversation between Garcia and Mason, testified that he "heardMr. Mason tell Mr. Garcia that he had nothing to do with this ; thatitwas entirely between the two unions, and he said they would haveto thrash it out . . ."At the conclusion of the conversation, Garciaand Marsh rejoined the upholsterers, and Mason appears to have re-turned to his office.The above events all took place before 8 a. m.About this time, a police officer approached Yost and told him thathe and the group of men he had brought with him to the plant musteither start a picket line or leave the neighborhood.Yost chose thelatter alternative.He testified that he "figured there wasn't anyfurther need of me staying around there. It was evident that Mr.Mason did not intend to [permit] the C. I. 0. to work."A few minutes after Garcia's conversation with Frank Mason, alleight of the upholsterers returned to the plant and again sought to goin to their work.With Feather in the lead, they started up the stepsto the entrance.According to Feather's testimony, a "plain clothesman" who previously had told Feather he was a member of the "RedSquad" stopped him and asked where he was going.When Featherreplied that he had a job in the plant, Johnson, the salesman, threwup his hands and said that "that didn't mean a thing."Feather testi-fied that he then proceeded up the steps to the top but was met byGeorge Mason who stated that he could not enter unless he signedan A. F. of L. card. He further testified that he then consulted withGarcia and that the latter spoke with George Mason. Chait testifiedthat Garcia informed George Mason that the employees were report-ing for work and that Mason replied that they could not enter theplant unless they signed A. F. of L. cards.George Mason denied thathe spoke with any employees on March 30 or sought to prevent themfrom entering the plant.He conceded that he had talked with Garcia,but denied that he informed Garcia .that the employees could notenter the plant unless they signed A. F. of L. cards.Following the unsuccessful attempts of the upholsterers to enterthe plant, Garcia declared that a "lockout" existed and called for apicket line which was immediately established.The picketing ap- MASON MANUFACTURING COMPANY311parently continued for 3 days until April 1, 1938, at which time therespondent applied to the Superior Court of the State of Californiain and for the County of Los Angeles for an injunction to restrainthe picketing.With the exception of Mastro, none of the eight employees in therespondent's upholstery department who reported to work on the morn-ing of March 30 made any further attempt thereafter to return towork.Feather testified that he had not gone back because his returntowork was conditioned on his reaffiliating with the A. F. of L.Archambault testified that she had no quarrel with the respondent,"except that we can't get back until we go American Federation ofLabor."Johnson said that his only difference with the respondentarose from the fact that he was required to join the A. F. of L. inorder to go back to work. Senteno testified that he would like tohave his job back, but would not go back except as a member of theC. I. 0. unless a majority of his fellow workers reafiliated with theA. F. of L. Mastro subsequently signed one of the A. F. of L. cardsand was permitted to resume his employment at the respondent's plant.The other five employees in the upholstery department, namely,Levin, White, Fisher, Tellez, and Fonceca were not supposed to workon March 30 and they did not return to the plant thereafter. Telleztestified that she wished to go back to work, but that she understoodthat "they wouldn't let us go in unless we joined the American Federa-tion of Labor."Fonceca testified that a group of the employees toldher that they were locked out, and that she would go back to work forthe respondent if Mason would permit all the upholsterers to returnas members of the C. L 0.White testified that his fellow employeestold him on March 30 that resumption of work by the employees inthe upholstery department was conditioned upon their joining theA. F. of L., and that he would not resume his employment so longas they could not do so also; that he would not go back to work "underthe agreement that he [Frank Mason] wants us to go back to workunder," as indicated by "his actions so far."Levin testified that hedid not go back to work because of a conversation he had with Featheron the afternoon of March 30, during which Feather told him thatthe employees could not go to work unless they joined the A. F. of L.Fisher testified that his fellow employees told him that they had notreturned to work because they were required to join the A. F. of L. andthat he had not signed an A. F. of L. card and resumed his employ-ment because he wished to support them in their stand.At the hearing, Frank Mason stated that as long as his agreementwith Local 15 was in force and effect, he, would employ the upholster-ers who had been in his employ prior to March 30, 1938, only on thecondition that they became members of the A. F. of L. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, April 4, 1938, the respondent hired five employees,through Local 15, to work in the upholstery department.Masontestified that the employees hired that day were sufficient in numberto perform the available work. Subsequently, before the hearing inthis case,the respondent hired several other upholsterers throughLocal 15, including Mastro.All 13 of the upholsterers,except Mastro, Mueller, Johnson, Tellez,and Fonceca,testified that they had been unemployed since March30, 1938.The complaint was dismissed as to Mastro and Mueller.Johnson had secured employment at which he was paid 70 cents perhour,as against the 85 cents per hour which he earned at the respond-ent.Tellez was temporarily employed at 70 cents per hour; she hadbeen paid 75 cents per hour by the respondent.Itwas stipulatedthat Fonceca, if called, would testify substantially the same as hadthe other upholsterers.Following a hearing in April 1938 before the Superior Court ofthe State of California in and for the County of Los Angeles uponthe respondent's application for an order restraining picketing of itsplant by Local 576 and certain named individuals,W. Turney Fox,Judge, handed down on July 26, 1938,,an order making permanentuntilAugust 31, 1938, a temporary restraining order theretoforeissued, prohibiting picketing of the respondent's plant.B. The discrimination in regard to hire and tenure of employmentThe complaint,as amended at the hearing,alleges that the respond-ent has discriminated with regard to the hire and tenure of 11 em-ployees in its upholstery department by discharging and locking outsaid employees on or about March 30, 1938,and thereafter refusingto reinstate them,for the reason that they joined and assisted Local576 and engaged in concerted activities for the purpose of collectivebargaining and other mutual aid and protection.The respondentdenies that it discharged or locked out said employees and assertsthat any acts by which any such employees were prevented from com-ing to or continuing their work were committed by persons over whomthe respondent had no control or direction.It further contends thatnone of the said employees were eligible for employment by therespondent on March 30,1938, because they had ceased to be mem-bers ofLocal 15, with which organization the respondent had a con-tract requiring it to employ in its upholstery -department only mem-bers in good standing in Local 15.We shall first consider the lattercontention of the respondent.The contract upon which the respondent relies is one allegedly en-tered into in September or October 1937 and to be in force or effectfrom October 1, 1937, until August 1, 1938, and annually thereafterI MASON MANUFACTURING COMPANY313unless a notice of change in terms or termination was given by eitherparty prior to July 1 of any year.In its answer,the respondentalleges that such a contract was made and entered into by the respond-ent, the Central Labor Council of Los Angeles, for and on behalf ofitsmembers,and Local 15, and that the contract contained a provisionwherein the respondent agreed to employ in its upholstery departmentnone but members in good standing in Local 15.We have set forth'in detail.above the facts relative to the negotia-tions which took place between the respondent and Local 15 duringSeptember and October 1937.There is no evidence that any negotia-tions were carried on by the respondent with a view toward inclusionof theLos Angeles Central Labor Council as a party to any contractwith the respondent at any time prior to March 1938.We have notedthat during this period Local 15 submitted to the respondent twoproposed contracts.The second proposed contract,drafted for signa-ture by therespondent and Local 15, was for a term from October 1,1937, until August 1, 1938, and from year to year thereafter in theabsence of notice given by either party on or before July 1 of anyyear.Mason, the respondent'spresident,testified that he signed theproposed contract and his testimony is to the effect that such signingtook place about October 18,1937.The proposed contract was,however, never signed by Local 15.It is clear that any agreementmade during September or October 1937 was an oral agreement ratherthan a written agreement.The contentions made by the respondentin its exceptions to the Intermediate Report of the Trial Examiner arepredicated upon the existence of an oral agreement,allegedly enteredinto about October 1937 and embodying substantially the terms setforth in the second proposed contract submitted to the respondentby Local 15.WhenWestfall submitted to Mason a proposed contract about themiddle of October 1937,the parties clearly were negotiating withrespect to a written rather than an oral agreement.Mason was un-willing at that time to sign the proposed contract because of the wagescale set forth therein and because he desired to ascertain what actionthe League was taking on the agreement which Local 15 had sub-mitted to it.Thereafter,as we have noted,the members of the shopcommittee of Local 15 on October 18, 1937, conferred and reached anagreement with respect to the wage scale.However, there was nodiscussion at the time relative to any other agreement.Indeed, theevidence indicates that even as to the wage scale the parties contem-plated its submission to the executive board or membership of Local15 for approval and the incorporation of such wage scale,if so ap-proved, in a signed agreement which would also include provisionsas to other terms and conditions of employment.The evidence does 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot establish that the wage scale was ever approved by Local 15 orits executive board.That at the time of the October 18 conference,the parties still contemplated a written rather than an oral agreementis shown by the fact that several days thereafter, Feather, a memberof the shop committee, asked Mason about the proposed contract whichWestfall had left with him and Mason's reply to the effect that hewas not ready to turn over the agreement to Local 15.We have notedabove Mason's testimony to the effect that several days after October18, he signed the proposed agreement and put it in his desk drawer.He did not, however, so notify Local 15 or the respondent's employeesand the agreement was at no time signed by Local 15.Any signingof the proposed agreement by Mason did not therefore give rise to awritten agreement and is of little significance in determining the ex-istence of an oral agreement. If an oral agreement was entered intoby the respondent and Local 15, the employees affected thereby wouldalmost certainly have had knowledge of such fact.Although a fewof the employees testified to the effect that they understood that anagreement had been reached, most of the employees testified that theyhad no knowledge of any written or oral agreement.It is also significant in connection with the respondent's conten-tion as to an oral agreement that when Yost and Power, acting onbehalf of Local 15, asked Mason about the middle of March 1938what action had been taken with regard to the contract which West-fall had left with him in October 1937, Mason, although expressinghis willingness to abide by the agreement, stated that "the unionought to have some responsibility" and asked Yost and Power tosign the document which Westfall had left with him.Mason's state-ment that "the union ought to have some responsibility" is clearlyinconsistent with the existence of a then binding agreement.Al-though Westfall's letter of February 1938 to the respondent statingthat the former members of Local 15 had affiliated themselves withLocal 576 and that "the agreement as existed between you and Local15 will now continue in full force and effect between you" and Local576, and Mason's testimony that Westfall informed him that "themen in my factory had taken the contract with them and gone overto the C. I. 0.," lend some support to the respondent's contentionthat an oral contract existed, the other facts set forth above stronglymilitate against such conclusion.Moreover, the fact that letterssimilar in content to that which Westfall sent to the respondent weresent to all other manufacturers in the Los Angeles area is indicativethatWestfall was primarily interested in safeguarding any legalrights which Local 576 might have had.In view of the entire record, we find that the respondent did notenter into any oral agreement in the fall of 1937 or thereafter.We MASON MANUFACTURING COMPANY315further find that there is no merit in the contention of Local 15,.advanced at the oral argument before the Board, that the finding.of the Superior Court of California in and for the County of LosAngeles that the respondent and Local 15 entered into a valid closed-:shop agreement in the fall of 1937, extending to August 31, 1938, "isbinding and conclusive on this Board, and precludes the right of thisBoard to inquire into the question of whether or not the contractAs noted above, the Superior Court on.July 26, 1938, made permanent until August 31, 1938, a temporaryrestraining order theretofore issued, enjoining Local 576 and othersfrom picketing the respondent's plant.The order was based ' on afinding that no labor dispute existed between the respondent and itsemployees because the respondent and Local 15 had entered into avalid closed-shop agreement in the fall of 1937 to extend untilAugust 31, 1938. It involves, however, no departure from the-established law on the conclusiveness of judgments to hold that therespondent may not avoid its obligation under the terms of theNational Labor Relations Act and nullify the rights of employeesguaranteed by Congress through reliance on a decree or findingsmade in a private suit to which the Board was not a party.'The Actembodies a public policy of national concern and is the supremelaw of the land on the subject matter covered by it. It empowersthe Board to prevent any unfair labor practices affecting commerceand expressly provides that "this power shall be exclusive..." 7Review of the Board's Orders is vested in the appropriate CircuitCourt of Appeals; the Act expressly declares that the jurisdictionof that Court "shall be exclusive, and its judgment and decree shallbe final," subject only to review by the Supreme Court of the UnitedStates by certiorari or certification.aWe have noted above that about March 23,1938, Mason on behalfof the respondent and' Buzzell on behalf of the Los Angeles CentralLabor Council signed a document entitled "agreement" which Yoston behalf of Local 15 signed as underwriter, and that Mason onbehalf of the respondent and Yost on behalf of Local 15 signed anattached document which differed only slightly from the proposedagreement which Westfall submitted to Mason in October 1937. Thedocument entitled "agreement" provided that the respondent should"employ none but members in good standing of one or the other.of the two affiliated unions (Local 15 and Local 1561), as the typeof employment may determine"; the attached document providedthat the respondent recognized Local 15 as the "sole bargaining agencyB SeeMatter of National ElectricProductsCorporationandUnited Electrical anddtadioWorkers of America,Local No. 609,3 N. L. R. B. 475.4Section10 (a) of the Act.8Section 10(e) and(f) of the Act. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDfor its members in all the upholstery departments," that "all pressent employees and all employees hired in the future who haveworked one week or more and who have become members of theunion are steady employees" and that "all work shall be dividedamong all steady employees as nearly equally as possible, regardless ofseniority, in order to avoid discrimination."The respondent andLocal 15 assert that the parties in signing the aforesaid docu-ments intended them merely as written memoranda of an oral agree-ment reached in October 1937 and did not consider the documents asin themselves constituting any contract or contracts. Inasmuch aswe have found that no oral agreement was made in October 1937, thedocuments cannot be considered as written memoranda of an oralagreement.The documents may not, however, be considered asaffording a justification for the discharge of any employees in thenot so contend, and assert, as we have noted, that the documentswere never intended in themselves to have any binding force andeffect.Moreover, the documents, even if considered as agreements,do not come within the proviso of Section 8 (3) of the Act. Theproviso states that "nothing in this Act .:. shall preclude an em-ployer from making an agreement with a labor organization . . . torequire as a condition of employment membership therein, if suchlabor organization is the representative of the employees as providedin Section 9 (a), in the appropriate collective bargaining unit cov-ered by such agreement when made." It is not clear what unit wasset up by the documents. If the unit covered by the documents bedeemed to consist of all the employees of the respondent, it cannotbe deemed appropriate where, as here, the past bargaining historyas regards the upholstery employees was on a craft basis and a ma-jority of the upholstery employees did not at the time the documentswere signed desire to be represented by any party thereto. If thedocuments be deemed to cover a separate unit composed of the up-holstery employees, the terms of the proviso are not met since allsuch employees were members of Local 576 on and after January 25,1938, and, consequently, no labor organization party to the agreementrepresented a majority of the employees in such unit when the docu-ments were signed.Having found to be without merit the respondent's contentionthat the employees allegedly discriminatorily discharged were noteligible to employment by the respondent because the respondent hada contract requiring it to employ in its upholstery department onlymembers in good standing in Local 15, we shall now consider thecontention of the respondent that any acts by which any of the per-sons in question were prevented from coming to or continuing their MASON MANUFACTURING COMPANY317work were committed by persons over whom the respondent had nocontrol or direction.The respondent had advised both its employees in the upholstery-department and their representatives on March 23 and 28, 1938, thatit considered itself under contract to employ only members of Local-15 in the upholstery department.Although forewarned of Local15's intention on March 30, 1938, to "keep the C. I. O. employees out.of the factory," the respondent made no effort to dissuade Local 15or to assure the employees that it would provide them with employ-ment regardless of their choice of labor organizations.To the em-ployees, confronted at the entrance to the plant on the morning ofMarch 30 by the statements of A. F. of L. representatives that they'could not go to work unless they signed A. F. of L. cards, the re-spondent's failure to intervene was persuasive that the A. F. of L.representatives were acting with the respondent's knowledge, as wasthe case, and that the respondent, at Local 15's insistence, intendedto comply with the demand of Local 15 that only members of Local.15 be employed.This conclusion, aided by the proximity of Frank'Mason's office to the plant entrance and by the presence in front of-the plant of persons more or less identified with the management--including Bud Mason, son of Frank Mason, Anderson, superintendent.of the mill, Johnson, salesman, and Baylis, office employee-was con-firmed by the conversation in front of the plant between Frank-Mason, president of the, respondent, and Garcia, business agent ofLocal 576, in the course of which Mason, while professing himself-to be neutral in the dispute, stated that the employees could "go inif they want to join the A. F. of L." As Yost, business agent of-Local 15, testified, "It was evident that Mr. Mason did not intend-to [permit] the C. 1.0. to work." All the employees in the uphol--on the morning of March 30, correctly understood from what theywitnessed or learned from others that, unless they became members:ofLocal 15, application to the respondent for resumption of theirwork after March 30, 1938, would be useless.The respondent could have been under no illusion that the failure-of the employees to report for work after March 30, and their picket-ing of the plant, with the support of Local 576, on March 30 and31 and April 1, was due to any cause other than their justified beliefthat the respondent, in accordance with its asserted contract, wouldnot permit them to return to work so long as they were not members-ofLocal 15. Instead of opening the way to resumption of theiremployment and cessation of picketing by advising the employeesthat it did not require them to be members of Local 15, the re-,spondent turned to the courts for an injunction against the picketing, 318DECISIONSOF NATIONALLABOR RELATIONS BOARDhired new employees, and, through its president, announced at thehearing before the Board that the old employees would not be per-mitted to return to work prior to the expiration of its alleged con-tract with Local 15 unless they belonged to the A. F. of L.By its conduct, the respondent vested authority in Local 15 torepresent to the employees in the upholstery department on March30, 1938, that membership in Local 15 was an effective conditionof their employment, ratified and approved the representations afterthey were made, and foreclosed itself from now asserting that itwas not responsible for those representations.9That the respondentdid not expressly discharge the employees because they were notmembers of Local 15 is not controlling in determining whether dis-crimination occurred.To condition employment unlawfully uponmembership in a particular union, to the necessary exclusion of otherlabor organizations, is equivalent to an outright discharge of thoseemployees who refuse to accept the condition.'°We find that the respondent on March 30, 1938, discriminatedin regard to the hire and tenure of employment of Hazel Fonceca,William C. Fisher, Arthur E. Feather, Winona Chait, Rosalie Arch-ambault, Lupe Tellez, Joe Leon, Russell White, Lowell E. Johnson,Jacob Levin, and Manuel Senteno, thereby encouraging membershipin Local 15 and discouraging membership in any other labororgani-zation, including Local 576, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.C.Other interference, restraint, and coercionThe complaint alleged that the respondent urged, persuaded, andwarned its employees to refrain from remaining members of Local576, and threatened them with discharge if they became or remainedmembers thereof.We find that on March 23, 1938, Mason showedto employees in the upholstery department a letter from Local 15referring to a written agreement which required the respondent toemploy only members of Local 15, and assured them that the re-spondent had a signed agreement with Local 15; that on March 28,1938, in the presence of two employees and two representatives ofs SeeMatter of The Grace CompanyandUnited GarmentWorkers ofAmerica,etc.,7N. L. R. B. 766;Matter of Washington Manufacturing CompanyandAmalgamated Cloth-ingWorkers of America,4N. L. R. B. 970, 1042;Matter of Trenton Garment CompanyandInternational Ladies' Garment Workers Union, etc., 4 N.L. R.,B. 1186,1193;Matterof J. Greenebaun Tanning CompanyandNational LeatherWorkersAssociation, Local No.43, etc.,11 N. L. R. B. 300.10Matter of AtlasMills,Inc.andTextileWorkers Union,etc.,3 N. L. R. B. 10, 17,Matter of Highway Trailer CompanyandUnited AutomobileWorkers of America, etc.,,3 N. L. R. B. 591,611 ;Matter of Mt. Vernon Car Manufacturing Company, a corpora-tionandLocal Lodge No. 17,;6,AmalgamatedAssociationof Iron, SteelciTin Workers ofNorth America, etc.,11 N. L.R. B. 500. MASON MANUFACTURING COMPANY319Local 576, Mason displayed the letter from Local 15 and the docu-ment he had signed earlier in the month, and stated that he had anagreement requiring him to employ only members of Local 15; thaton March 30, 1938, Mason, upon being asked by Local 576's businessagent why the employees could not enter the respondent's plant, statedthat "they can go in if they want to join the A. F. of L."We find that, by the above acts, the respondent has interferedwith, restrained, and coerced its employees in the exercise of theirights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged-in and is engagingin unfair labor practices, we will order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act and to restore as nearly as possible the conditionwhich existed prior to the commission of the unfair labor practice.We have found that the respondent on March 30, 1938, discrim-inated in regard to the hire and tenure of employmentofHazelFonceca,William C. Fisher, Arthur E. Feather, Winona Chait,RosalieArchambault, Lupe. Tellez, Joe Leon, Russell White, LowellE. Johnson, Jacob Levin, and Manuel Senteno.We shall order therespondent to offer to saidpersonsreinstatement to their former orsubstantiallyequivalentpositions,.withoutprejudice to theirseniority and other rights and privileges.We shall also order therespondent to make said persons whole for any loss of pay they havesufferedby reason of the discrimination against them, by paymentto each of them of a sum of money equal to the amount he normallywould have earned as wages from the date of the discrimination onMarch 30, 1938, to the date on which the respondent offers him rein-statement, less his net earnings 11 during said period."By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and SawmillWorkersUnion, Local 2590, 8N. L.R. B. 440.Monies re-ceived for work performed upon Federal,State, county.municlual.or other work-relief 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Furniture Workers' of America, Local No. 576, affiliatedwith the Committee for Industrial Organization, and Upholsterers,Furniture,Carpet,Linoleum & Awning Workers' InternationalUnion of North America, Local No. 15, affiliated with the AmericanFederation of Labor,' are labor organizations, within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Hazel Fonceca, William C. Fisher, Arthur E. Feather,Winona Chait, Rosalie Archambault, Lupe Tellez, Joe Leon, RussellWhite, Lowell E. Johnson, Jacob Levin, and Manuel Senteno, therebyencouraging membership in Upholsterers, Furniture, Carpet, Lino-leum & Awning Workers' International Union of North America,Local No. 15, affiliated with the American Federation of Labor, anddiscouraging membership in any other labor organization, includingUnited Furniture Workers of America, Local No. 576, affiliated withthe Committee for Industrial Organization, the respondent has en-gaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, A%asonManufacturing Company, Los Angeles, Cali-fornia, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Upholsterers, Furniture, Carpet,Linoleum & Awning Workers' International Union of North Amer-ica, Local No. 15, affiliated with the American. Federation of Labor,or any other labor organization of its employees, or discouragingprojects are not considered as earnings,but as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county, municipal, or other govern-ment or governments which supplied the funds for said work-relief projects. 321membership in United Furniture Workers of America, Local No. 576,affiliated with the Committee for Industrial Organization, or anyother labor organization of its employees, by discriminating in re-gard to hire or tenure of employment, or any other term or conditionof employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to.engage in concerted activi-ties for the purpose of collective bargaining and other mutual aid orprotection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer immediate reinstatement to Hazel Fonceca, William C.Fisher, Arthur E. Feather, Winona Chait, Rosalie Archambault, LupeTellez, Joe Leon, Russell White, Lowell E. Johnson, Jacob Levin, andManuel Senteno, to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges;(b)Make whole the persons named above for any loss of pay theyhave suffered by reason of the respondent's discrimination againstthem, by payment to each of them of a sum of money equal to theamount he normally would have earned as wages from March 30, 1938,to the date on which the respondent offers him reinstatement, less hisnet earnings during said period; deducting, however, from the amountotherwise due to each of the said employees, monies received by himduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects, and pay over the amount sodeducted to the appropriate fiscal agency of the Federal, State, county,municipal, or other government or governments which supplied thefunds for said work-relief projects;(c)Post immediately notices to its employees in conspicuous placesthroughout its plant, and maintain such notices for a period of at leastsixty (60) consecutive days from the date of posting, stating that therespondent will cease and desist in the manner aforesaid, and that itwill take the affirmative action set forth in 2 (a) and (b) of this.Order;(d)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.M. WILLIAM. M. LEisERsoN took no part in the consideration of theabove Decision and Order.